DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 3/25/2022 has been entered:  Claims 1-26  remain pending in the present application. Claims 10-26 remain withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4 - 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US 2012/0123323 A1), in view of Locke et al. (US 2017/0014606 A1), and Dixon et al. (US 5,944,703 A).

Regarding claim 1, Kagan teaches a wound therapy system, comprising: a therapy device comprising: a canister configured to collect wound exudate from a wound (Fig. 1, element 128; Abstract); and a pump fluidly coupled to the canister and configured to draw a negative pressure within the canister (element 122; Paragraph 39); tubing attached to an fluidly coupled to the canister, the tubing and the canister defining a negative pressure circuit (elements 118, 124, 132, and 136); and a tubeset module in fluid communication with the canister in the tubing, the tubeset module comprising (element 120; better shown in Fig. 11, element 420; also see elements 130 and 430): the tubeset module comprising: a valve configured to selectively permit flow within the tubing when in an open configuration and to selectively block flow when in a closed configuration (Paragraph 43 describes valves within the tubeset module; also see Paragraphs 72 - 73); a calibrated leak comprising a vent configured to provide fluid communication between a negative pressure circuit defined by the tubing in the canister and an atmospheric air (Fig. 1, element 130 and Fig. 11 element 430; Paragraph 41 describes the purge unit providing atmospheric air; said purge unit would inherently comprise some sort of communication to allow the entry of atmospheric air, said communication being a vent by definition); and a communications interface configured to receive communications from a controller; wherein the valve is configured to be actuated to the closed configuration in response to a first communication being received by the tubeset module via the communications interface (Paragraphs 43 and 72 describe how the controller operates the valves in the connectors and thus the tubeset module inherently comprises a communications interface, wherein the valves are actuated by communications received by the tubeset module).
Kagan does not explicitly teach comprising a vent formed through an outer wall of the tubing configured to provide fluid communication with an ambient atmosphere.
In the same field of endeavor, Locke teaches a negative pressure wound dressing having a controlled vent configured to provide fluid communication with an ambient atmosphere (Fig. 18, elements 92 and 94; Paragraphs 93 and 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the atmospheric air of Kagan with the direct atmosphere as taught by Locke would have achieved the predictable result of analogously clearing a blockage (both Kagan in Paragraph 41 and Locke in Paragraph 94 both disclose using atmospheric air to clear blockages).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
Kagan and Locke still do not explicitly teach said vent being formed through an outer wall of the tubing.
In the same field of endeavor, Dixon teaches a wound drainage system (Figs. 1, 4, and 5; Abstract) comprising a calibrated leak (Figs. 1, 4, and 5, element 40; Col. 2, lines 35-39) configured to provide fluid communication between a negative pressure circuit and an ambient atmosphere (Col. 2, lines 35-37). Dixon also teaches said vent may be in different locations including  in an outer wall of the tubing (Figs. 5 and 6, element 65; Col. 5, lines 17-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kagan and Locke to specifically comprise the calibrated leak and vent in an outer wall of the drainage tubing. Doing so would be obvious as a leak vent in this location would function analogously in allowing for communication with the atmosphere, and would further allow for said leak and vent to be used with multiple containers (Col. 5, lines 39-40 of Dixon).
Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, Dixon demonstrates the location of the valve does not affect its function in providing communication between the negative pressure circuit and the ambient atmosphere (Figs. 4 and 5 show the leak vent 40/65 being in different locations; Col. 5, lines 17-35 further describe how these leak vent are identical in function and construction, said function further being analogous to the unspecified leak of Kagan).

Regarding claim 2, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. Kagan further discloses the valve being configured to be actuated open in response to a second communication being received by the tubeset module (Paragraphs 43 and 72 describe how the controller operates the valves in the connectors and thus the tubeset module inherently would both open and close in response to communication received by the tubeset module).

Regarding claim 4, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. Kagan further discloses the calibrated leak configured to selectively provide fluid communication between the negative pressure circuit and the ambient atmosphere in a first configuration and to block fluid communication between the negative pressure circuit in the ambient atmosphere in a second configuration (Paragraph 41 indicates the calibrated leak configured to activate in order to remove blockages, and thus would be open in a first configuration in response or blockage, includes in a second configuration under normal operation).

Regarding claim 5, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. Kagan further discloses the calibrated leak being controlled by a controller (Paragraph 43) and further providing access to ambient air in response to a blockage (i.e. a third communication; Paragraph 41).

Regarding claim 6, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. Kagan further discloses the tubeset model further includes a pressure sensor configured to detect a pressure within the negative pressure circuit (Paragraph 47 discloses the use of pressure sensing lumens such as the purge lumens, which would be connected to the calibrated leak unit, and thus the tubeset module, and would detect pressure within the negative pressure circuit)

Regarding claim 9, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. Kagan further discloses the tubeset module being defined by a plurality of housing element, the valves being in one housing (Fig. 1, element 120 and Fig. 11, element 420) and the calibrated leak be contained within a separate distinct housing (Fig. 1, element 130 and Fig. 11, element 430).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kagan, Locke, and Dixon as applied to claim 2 above, and further in view of Peret et al. (US 2018/0038501 A1), hereinafter Peret.

Regarding claim 3, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. They do not explicitly teach the communications interface configured to receive communications wirelessly from a controller.
In addressing the same problem as Applicant, the problem being the operation of valves in a tubeset module, Peret teaches a fluid processing module comprising a controller (Fig. 1, element 15), with a valve (element 6) and various sensors (Paragraph 131). Peret also teaches the use of physical wires are wireless communication interchangeably (Paragraph 131).
Thus, Peret shows that using wireless communication devices is an equivalent structure known in the art in that wireless connections are equivalent to wired connections.  Therefore, because these two controller communication means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the controller connections of Kagan, Locke, and Dixon with the wireless connections of Peret.
Doing so would allow for equivalent communication between the controller of Peret and the tubeset module, and would allow for analogous control over the various components therein.

Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan in view of Locke and Dixon as applied to claim 6 above, and further in view of Robinson et al. (US 2016/0015873 A1), hereinafter Robinson.

Regarding claim 7, the combination of Kagan, Locke, and Dixon substantially discloses the invention as claimed. They do not explicitly teach the communications interface being configured to transmit information related to the pressure detected by the pressure sensor to a controller.
In the same field of endeavor, Robinson teaches a wound dressing device (Fig. 1; Abstract), comprising a tubeset module (Figs. 1 and 2, element 112). Robertson further discloses the tubeset module comprising a pressure sensor and a communications interface configured to transmit information related to the pressure detected by the pressure sensor to a controller (Paragraphs 26 and 27 describe pressure sensors being in communication with processing units, memory, and databases; Paragraph 59 describes the controller being in communication with events, valves, and pressure sensors; paragraph 59 explicitly states the tubeset module 112 including a pressure sensing conduit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kagan, Locke, and Dixon such that the communication interface transmit information related to pressure detected by the pressure sensor to a controller. Doing so would be obvious in order to measure pressure within the tubeset module, and would be beneficial in providing and controlling negative pressure therapy and installation therapy (Paragraphs 66, 77, 81, 83 of Robinson).

Regarding claim 8, Kagan, Locke, Dixon, and Robertson substantially disclose the invention as claimed. Kagan further discloses the use of a controller operating valves in response to a sensed pressure condition (Paragraphs 56 and 74 describes the controller determining a blockage has occurred based off of increased pressure and controlling the various valves, i.e. providing a first communication in response).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection to the drawings previously set forth in the non-final office action mailed 12/30/21. All previous objections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, teaching references Locke and Dixon have been introduced, with Kagan maintained as the primary reference over which Applicant’s invention is deemed unpatentable.

Applicant’s arguments regarding the dependent claims are similarly moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Locke et al. (US 2012/0302976 A1) discloses an analogous wound therapy device comprising a tubeset module (Fig. 4, elements 110/150).
Burbank et al. (US 2021/0386923 A1) discloses a tube system using wired or wireless communication interchangeably (Abstract).
Pratt et al. (US 2015/0165182 A1) discloses an analogous wound therapy device comprising a tubeset module.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781